Citation Nr: 0716289	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  05-25 292A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of a 
broken nose.

2.  Entitlement to service connection for a bladder disorder.

3.  Entitlement to service connection for eczema on the back.

4.  Entitlement to service connection for acute epididymitis.

5.  Entitlement to service connection for rectal polyps.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to an initial evaluation in excess of 10 
percent for irritable bowel syndrome.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1999 to October 
2002.

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The RO in Denver, Colorado certified 
these claims to the Board for appellate review.

The veteran testified in support of these claims at a 
videoconference hearing held before the undersigned Veterans 
Law Judge in March 2007.

The Board now REMANDS these claims to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.




FINDING OF FACT

On March 1, 2007, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to service connection for acute epididymitis.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal on the 
claim of entitlement to service connection for acute 
epididymitis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105 (2006), the Board may dismiss any 
appeal that fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2006).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2006).  

On March 1, 2007, prior to the promulgation of a decision in 
this case, the Board received notification from the veteran 
requesting withdrawal of his appeal on the claim of 
entitlement to service connection for acute epididymitis.  
Thus, with regard to such claim, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal on such claim and it must be dismissed.




ORDER

The appeal on the claim of entitlement to service connection 
for acute epididymitis is dismissed.


REMAND

The veteran claims entitlement to service connection for 
residuals of a broken nose, a bladder disorder, eczema on the 
back, acute epididymitis, rectal polyps and sinusitis and 
entitlement to a higher initial evaluation for irritable 
bowel syndrome.  Additional action is necessary before the 
Board decides these claims.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The VCAA and the 
implementing regulations are applicable to this appeal.

They provide, in part, that VA will notify the claimant and 
his representative, if any, of the information and medical or 
lay evidence not previously provided to the Secretary that is 
necessary to substantiate a claim.  As part of the notice, VA 
is to specifically inform the claimant and his 
representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA 
will attempt to obtain on the claimant's behalf.  They also 
require VA to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, the RO has not provided 
the veteran adequate assistance with regard to his claims 
such that any decision to proceed in adjudicating them would 
prejudice the veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993). 

First, in written statements submitted during the course of 
this appeal and during a hearing held before the undersigned 
in March 2007, the veteran indicated that there were 
outstanding records that needed to be obtained in support of 
his appeal, including from VA facilities in Denver, Colorado 
(Fitzsimmons), dated from 2002 to 2004, and East Orange, New 
Jersey, dated since 2005.   Inasmuch as the veteran has 
identified such records as being pertinent to this appeal, VA 
must secure them on remand.  

Second, under 38 U.S.C.A. § 5103A (West 2002), VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination in support of the veteran's claim for a 
higher initial evaluation for irritable bowel syndrome is 
necessary.  The RO afforded the veteran such an examination 
during the course of this appeal, but since then, the veteran 
has reported more severe gastrointestinal symptoms than he 
reported during the examination.  Another examination is thus 
necessary so that the Board can determine the current level 
of impairment caused by this disability.  

Examinations in support of the veteran's service connection 
claims might also be necessary.  The RO denied the veteran 
these claims on the basis that the veteran did not currently 
have the alleged disabilities.  At the time, however, the RO 
was not privy to the veteran's records from the VA facilities 
mentioned above.  If the RO is successful in securing such 
records and they show the presence of the claimed 
disabilities, examinations will be needed so that opinions 
can be obtained regarding the etiology of the disabilities.

Based on the foregoing, this case is REMANDED for the 
following action:

1.  Obtain and associate with the claims 
file all records of the veteran's 
treatment at the VA facilities in Denver, 
Colorado (Fitzsimmons), dated from 2002 
to 2004, and East Orange, New Jersey, 
dated since 2005.  

2.  Once the records are associated with 
the claims file, afford the veteran a VA 
examination in support of his claim for a 
higher initial evaluation for irritable 
bowel syndrome.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) note all symptoms of the 
veteran's irritable bowel 
syndrome, including, if 
appropriate, disturbances in 
bowel function, abdominal 
distress, diarrhea, and/or 
constipation;

b) note whether such symptoms 
manifest occasionally, 
frequently or constantly; 

c) characterize the veteran's 
irritable bowel syndrome as 
mild, moderate or severe; and 

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

3.  If the records received establish the 
presence of all other claimed 
disabilities, afford the veteran a VA 
examination in support of his service 
connection claims.  Provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should:

a) note whether the veteran has 
residuals of a broken nose, a 
bladder disorder, eczema, 
rectal polyps and/or sinusitis;

b) if so, opine whether each 
such disorder is at least as 
likely as not related to the 
veteran's service; 

c) if any disorder is found to 
have preexisted service, opine 
whether it increased in 
severity therein beyond its 
natural progress; and

d) provide detailed rationale, 
with specific references to the 
record, for the opinions 
provided.

4.  Thereafter, readjudicate the claims 
being remanded based on all of the 
evidence of record.  If any benefit 
sought on appeal is not granted to the 
veteran's satisfaction, provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration.  By this 
REMAND, the Board intimates no opinion as to the ultimate 
disposition of the claims being remanded.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that these claims be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's 
Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


